Case: 16-20267         Document: 00513504323        Page: 1     Date Filed: 05/13/2016




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit


                                        No. 16-20267                                FILED
                                                                                May 13, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
In re: SCHLUMBERGER TECHNOLOGY CORPORATION,

                 Petitioner



                     Appeal from the United States District Court
                          for the Southern District of Texas
                               USDC No. 4:15-CV-3002


Before DAVIS, JONES, and HAYNES, Circuit Judges.
PER CURIAM:*

       Schlumberger Technology Corporation (“STC”) petitions this Court for
a writ of mandamus challenging the district court’s order granting Plaintiff
Ryan Riva’s motion for conditional certification under the Fair Labor
Standards Act.

       The district court’s order contains no substantive analysis of its
decision to grant conditional certification. Although there is generally no
“inflexible rule requiring district courts to file a written order explaining
their decisions,” 1 in this case the district court’s “lack of explanation makes it



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1   Peteet v. Dow Chem. Co., 868 F.2d 1428, 1436 (5th Cir. 1989).
     Case: 16-20267       Document: 00513504323         Page: 2     Date Filed: 05/13/2016



                                       No. 16-20267
impossible for us to determine” whether mandamus relief would be
appropriate here. 2

       We therefore remand for the limited purpose to allow the district court
to supplement its order. Upon limited remand, the district court should enter
a memorandum or order that explains its decision to grant conditional
certification. After the district court’s entry of an explanation, the case should
be returned to this panel, which will retain jurisdiction during the pendency
of the limited remand. 3

       STC’s petition is HELD IN ABEYANCE and the case is REMANDED.




       2 See In re Archer Directional Drilling Servs., L.L.C., 630 F. App’x 327, 329 (5th Cir.
2016) (citing In re Volkswagen of Am., Inc., 545 F.3d 304, 310-11 (5th Cir. 2008)).
       3 See id.

                                              2